DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections / Rejections
The prior rejections of claims 1-20 under 35 U.S.C. 112, first paragraph and objection to the Specification have been withdrawn as necessitated by the amendment.

Allowance
Claims 1-20 are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Abou Shousha et al. (US 10,468,142), Hermann et al. (US 2013/0304492), Bergquwist et al. (US 2010/0047745), Stivoric et al. (US 2008/0319796), Tran et al. (US 2018/0001184), Firminger et al. (US 2010/0241454); Bennett (US 2019/0221303) failed to teach specifically the limitations of diagnostic engine operating on the at least a server, wherein the diagnostic engine is configured to: record at least a biological extraction from a user; and generate a diagnostic output based on the at least a biological extraction and the training data, wherein generating further comprises performing at least a machine-learning algorithm as a function of the training data and the at 
Please note newly cited reference Rao et al. (US 2019/0110754), which discloses temporal ordering of data records (i.e. newly required limitations of longitudinal data set) for the patient in [0072], [0083] and using machine learning in the patient diagnostics and Roder et al. (US 2017/0039345), which discloses the same in [0164], [0601].  However, Rao and Roder failed to teach “receive training data, wherein receiving the training data further comprises: receiving a first training set including a plurality of first data entries, each first data entry of the plurality of first data entries including at least an element of physiological state data and at least a correlated first prognostic label; and receiving a second training set including a plurality of second data entries, each second data entry of the plurality of second data entries including at least a second prognostic label and at least a correlated ameliorative process label; a diagnostic engine operating on the at least a server, wherein the diagnostic engine is configured to: record at least a biological extraction from a user; and generate a diagnostic output based on the at least a biological extraction and the training data, wherein generating further comprises performing at least a machine-learning algorithm as a function of the training data and the at least a biological extraction and wherein the diagnostic output comprises a condition of the user, wherein the diagnostic engine comprises; a prognostic label learner, wherein the prognostic label is configured to: train a first machine-learning model using the first training set; and generate, using the first machine-learning model, at least a prognostic output, wherein the first machine-learning model inputs the at least a biological extraction and outputs the at least a prognostic output”.

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.
A thorough search for prior art in the EAST database and on domains (NPL-ACM and Google.com) has been conducted. The prior art does not fairly teach or suggest the claimed subject matter as described above and reflected by the combined elements in the independent claims 1, 6 and 14.  
Dependent claims are allowed at least by virtue of their dependencies from the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	September 27, 2021